UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6388


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL STEVENSON VIANDS, a/k/a Mike,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00057-JPB-3)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Stevenson Viands, Appellant Pro Se.        Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Stevenson Viands appeals the district court’s

order   granting   his   motion   for   reduction   of   sentence   filed

pursuant to 18 U.S.C. § 3582(c) (2006).         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.            United States v.

Viands, No. 3:00-cr-00057-JPB-3 (N.D.W. Va. Feb. 9, 2009).             We

deny Viands’ motion for clarification.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    2